Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00870-CV

                                                  IN RE P.M.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: February 26, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 17, 2019, relator filed a petition for writ of mandamus, to which the real

party in interest later responded. After considering the petition, the response, and the record, this

court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2019PA02194, styled In the Interest of J.M., a Minor Child, pending in the
224th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.